Name: 2005/785/EC: Council Decision of 8 November 2005 appointing a member of the Committee of the Regions
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 2006-06-27; 2005-11-12

 12.11.2005 EN Official Journal of the European Union L 296/18 COUNCIL DECISION of 8 November 2005 appointing a member of the Committee of the Regions (2005/785/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal of the United Kingdom Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period 26 January 2002 to 25 January 2006 (1). (2) Following the resignation of Ms Sally POWELL, of which the Council was informed on 21 December 2004, a seat as a member of the Committee of the Regions has become vacant, HAS DECIDED AS FOLLOWS: Article 1 Ms Gabrielle KAGAN, Councillor  Brent Council, is hereby appointed a member of the Committee of the Regions in place of Ms Sally POWELL for the remainder of her term of office, which runs until 25 January 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 8 November 2005. For the Council The President G. BROWN (1) OJ L 24, 26.1.2002, p. 38.